NOTICE OF NON-COMPLIANT AMENDMENT

Claim Status
Claims 1-19 have been cancelled.  Claims 20-36 are currently pending.

Response to Amendment
The reply filed on 05/20/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The supplemental amendment filed on 05/20/2021 fails to include the text which was added to claim 20 (lines 10-12) and to claim 29 (lines 6-8) in the amendment filed on 03/02/2021, e.g.,
Lines 10-12 of Claim 20, as presented in the amendment dated 03/02/2021, recited,
“the movement feature comprises a wheel, ball roller, strut, skid, tread, or other apparatus, which contacts a floor upon which the mobile accessory moves, wherein the wheel, ball roller, strut, skid, tread, or other apparatus allows for movement of the mobile accessory upon the floor;”

The Amendment dated 05/20/2021 is Noncompliant because it fails to include the prior amended language of claims 20 and 29, as filed on 03/02/2021. Amendments to a claim must be made by rewriting the entire claim with all changes. The text of any deleted matter must be shown by strike-through.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.